Citation Nr: 1813142	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-47 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral pes planus.  

3.  Entitlement to a disability rating in excess of 20 percent for reflex sympathetic dystrophy of the right lower extremity (right leg disability).  


REPRESENTATION

Veteran represented by:	Mark A. Dunham, Agent


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1955 to September 1958.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's right leg disability was initially evaluated as 10 percent disabling.  The March 2017 rating decision assigned a 20 percent disability rating effective August 14, 2016.  Although an increased rating was granted for the right leg disability, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, he withdrew his request in correspondence received by VA in September 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is against finding tinnitus.  

2.  The weight of the competent and probative evidence is against finding moderately severe incomplete paralysis of the right lower extremity.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).  

2.  The criteria for entitlement to a disability rating in excess of 20 percent for a right leg disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran used VA Form 21-526EZ to file a Fully Developed Claim in August 2016.  The requisite notice was attached to that form and the Veteran verified receipt of the notice.

Next, VA has a duty to assist the Veteran in the development of the claims, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in November 2016.  In light of the foregoing, the Board will proceed to the merits of the appeal.

II.  Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.
	
The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for tinnitus have not been met.  

In a November 2016 VA examination, the Veteran denied recurrent tinnitus, noises, or ringing in his ears.  11/10/2016, C&P Exam.  The Veteran's treatment records do not contain a diagnosis of tinnitus or any indication that the Veteran has symptoms of tinnitus.  See, e.g., 11/09/2015 private treatment record.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding tinnitus during or just before the period on appeal.  Without competent evidence of tinnitus, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.159(a).  

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for his right leg disability, evaluated under Diagnostic Code 8520 for moderate incomplete paralysis of the sciatic nerve.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. §§ 4.123, 4.124, and 4.124a.  For paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; 
a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; and a 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis, evidenced by the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  

Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  

In Miller v. Shulkin, the United States Court of Appeals for Veterans Claims (Court) held that "[a]lthough the note preceding § 4.124a directs the claims adjudicator to award no more than a 20% disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level."  28 Vet. App. 376, 380 (2017).  

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 20 percent for the right leg disability is not warranted.  

In November 2016, a VA examiner noted symptoms of moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the right lower extremity.  The examiner found slightly decreased muscle strength in knee extension, ankle plantar flexion, and ankle dorsiflexion, but with no evidence of muscle atrophy.  The examiner also noted decreased sensation in the right lower leg/ankle and foot/toes, with an antalgic gait.  The Veteran reported regular use of a cane, as decreased sensation in the right leg disturbs his balance.  Based on the foregoing, the examiner opined that the Veteran has moderate incomplete paralysis of the right lower extremity.  11/10/2016, C&P Exam.  

The Board finds that the Veteran's right leg symptoms do not more nearly approximate the criteria for a 40 percent rating, as the competent and probative evidence weighs against finding moderately severe incomplete paralysis of the right lower extremity.  See 38 C.F.R. § 4.124a, DC 8520.  As previously noted, when the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  The Board finds that the antalgic gait due to the right leg disability is considered by the 20 percent rating, as moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.  Accordingly, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his right leg disability based on paralysis of the sciatic nerve.  

The Board notes that a higher rating is not available under Diagnostic Code 8720 for neuralgia of the sciatic nerve, as the maximum rating available is equal to moderate incomplete paralysis, or 20 percent.  See 38 C.F.R. § 4.124.  Nor can a higher rating be assigned under Diagnostic Code 8620, as the record does not demonstrate neuritis of the sciatic nerve.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his right leg disability based on the evidence.  
See 38 C.F.R. § 4.124a.  The Board notes that the benefit of the doubt has been applied, where applicable.


ORDER

Service connection for tinnitus is denied.

A disability rating in excess of 20 percent for reflex sympathetic dystrophy of the right lower extremity is denied.  



REMAND

In the March 2017 rating decision, the AOJ denied service connection for pes planus because it found that the evidence does not show a current diagnosed disability.  A November 1988 treatment note indicates bilateral flat feet, although it is unclear whether there is a current diagnosis of pes planus.  The Veteran received treatment related to his feet during service, thus indicating a possible nexus between a current bilateral foot disorder and service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (stating that "[t]his is a low threshold" for meeting the requirement to trigger VA's duty to assist to provide an examination).  Accordingly, the Veteran should be afforded a VA examination to determine the etiology of any current foot disorder.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the virtual file all outstanding VA treatment records; specifically, from September 2017 to present.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.

2.  After completing directive #1, schedule the Veteran for an examination and request that an appropriate VA examiner provide an opinion as to the etiology of any diagnosed foot disorder.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all foot disorders that are currently present (or present during the period of August 14, 2016, to present).  Specifically, the examiner should state whether pes planus is present.  

If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  

b.  For all diagnosed foot disorders, is it at least as likely as not (50 percent or greater probability) that such disorder manifested during or is otherwise related to the Veteran's period of active service?  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


